QUIGLEY, P.J.,
MEMORANDUM
On January 2, 1992, the court directed the defendant to turn over to the Commonwealth a copy of the transcript of the preliminary hearing that defendant had arranged to have been made. Defendant has excepted to this ruling and has filed an interlocutory appeal to the Superior Court of Pennsylvania.
Rule 305 clearly states that discovery should be as extensive as possible before the trial. 42 Pa.C.S. §305. In ruling on this matter, this court cites the A.B.A. Standards relating to discovery and procedure before trial (approved draft, 1970), §1.1:
“The needs of the court served by full disclosure as soon as possible before the trial includes permitting thorough preparation for trial and minimizing surprises at trial, avoiding unnecessary and repetitious trials by exposing any latent procedure or constitutional issues in affording remedies prior to trial, to reduce interruptions and complications of the trial by identifying issues prior to trial, and to effect economies in time, money and judicial and professional talents by minimizing paperwork, repetitious assertions of issues, and the number of separate hearings.”
The easiest way to serve these needs is to have full and uninhibited discovery prior to trial so as to have an open, fair and speedy process by which the court can conduct its business. For the foregoing reasons, *313this court stands by its decision to direct that the defendant, Philip S. Beachey, be ordered to provide the Commonwealth with a copy of the transcript of the preliminary hearing.